Raymond v City of New York (2014 NY Slip Op 05245)
Raymond v City of New York
2014 NY Slip Op 05245
Decided on July 10, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 10, 2014Renwick, J.P., Richter, Manzanet-Daniels, Gische, JJ.


22623/06 -2189

[*1] Howard Raymond, etc., et al., Plaintiffs,
vThe City of New York, et al., Defendants. 
Morton Buckvar, Esq., Nonparty-Appellant, -against-Gersowitz, Libo & Korek, P.C., Nonparty-Respondent.
Mischel & Horn, PC, New York (Scott T. Horn of counsel), for appellant.
Sullivan Papain Block McGrath & Cannavo, New York (Brian J. Shoot of counsel), for respondent.
Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered July 15, 2013, which apportioned 15% of the contingency fee earned in the underlying personal injury cases to outgoing counsel Morton Buckvar, Esq. and 85% to incoming counsel Gersowitz, Libo & Korek, P.C., unanimously affirmed, without costs.
Having considered "the amount of time spent by the attorneys on the case, the nature and quality of the work performed[,] . . . the relative contributions of counsel toward achieving the
outcome" (Diakrousis v Maganga, 61 AD3d 469, 469 [1st Dept 2009]), "the amount recovered" (Castellanos v CBS Inc., 89 AD3d 499, 499 [1st Dept 2011]), and "the experience, ability and [*2]reputation of the attorneys" (Martin v Feltingoff, 7 AD3d 467, 468 [1st Dept 2004], lv denied 3 NY3d 608 [2004]), we find that the allocation of the fee by the trial judge to Buckvar was appropriate.
M-2189 -	Howard Raymond, etc., et al. v The City
of New York, et al.
Motion seeking to correct record on appeal denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 10, 2014
CLERK